            Case 1:21-cv-00502-LGS Document 34 Filed 08/10/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
DR. SARI EDELMAN,

                            Plaintiff,

                   – against –                                    Case No. 1:21-cv-502 (LGS)(GWG)

NYU LANGONE HEALTH SYSTEM, NYU LANGONE
HOSPITALS, NYU LANGONE MEDICAL CENTER, NYU                        APPEARANCE OF COUNSEL
LANGONE NASSAU RHEUMATOLOGY, NYU SCHOOL
OF MEDICINE, NYU GROSSMAN SCHOOL OF
MEDICINE, NYU HOSPITALS CENTER, ANDREW T.
RUBIN, DAVID KAPLAN, JOSEPH ANTONIK, and
JOSHUA SWIRNOW,

                            Defendants.

         PLEASE TAKE NOTICE that the firm of Tarter Krinsky & Drogin LLP hereby

appears as attorneys for Defendants NYU Langone Health System, NYU Langone Hospitals, and

NYU Grossman School of Medicine, a Division of New York University f/k/a “NYU Hospitals

Center” s/h/a “NYU Langone Medical Center,” “NYU Langone Nassau Rheumatology,” “NYU

School of Medicine,” “NYU Grossman School of Medicine,” and “NYU Hospitals Center,”

Andrew T. Rubin, David Kaplan, Joseph Antonik, and Joshua Swirnow, and respectfully request

that copies of all papers be served upon the undersigned at the address set forth below.

Date: New York, New York
      August 10, 2021
                                             TARTER KRINSKY & DROGIN LLP
                                             Attorneys for Plaintiffs


                                             By:      /s/ Ingrid J. Cardona
                                                    Ingrid Julieth Cardona
                                                    1350 Broadway, 11th Floor
                                                    New York, New York 10018
                                                    Tel (212) 216-8032
                                                    Fax (212) 216-8001
                                                    icardona@tarterkrinsky.com



{Client/002528/5/02459337.DOCX;1 }
